Citation Nr: 0618727	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for VA education benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
March 1959 to September 1959, and service with the U.S. Army 
Reserves thereafter until February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied entitlement to education 
benefits for the appellant. 

Although the appellant requested a Travel Board hearing 
before a Veterans Law Judge at the RO in Houston, he failed 
to appear for a hearing scheduled in January 2005.  He has 
not provided any explanation for his failure to appear, or 
requested that his hearing be rescheduled.  As such, the 
request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The appellant is not a veteran with active military 
service beginning after June 30, 1985.

2.  The appellant is not a veteran with active military 
service beginning on or after January 1, 1977, and before 
July 1, 1985.

3.  The appellant is not a member of the selected reserves.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance for the appellant have not been met.  38 U.S.C.A. 
§§ 3011, 3012, 3221 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7044, 21.7540 (2005); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board has considered VA's duty to inform the claimant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)); 38 C.F.R. § 3.159 (2005).

First, VA educational programs have their own provisions that 
address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) "if a formal claim for educational assistance is 
incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of 
§ 21.1032(d)."  The United States Court of Appeals for 
Veterans Claims (the "Court") has held that the VCAA 
notification procedures do not apply in cases where the 
applicable chapter of Title 38, United States Code contains 
its own notice provisions.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (VCAA notice was not required in case 
involving a waiver request).  Specific VCAA notice was not 
required in this case because the applicable regulatory 
notification procedure was 38 C.F.R. § 21.1031 (2005) for 
educational claims, not the VCAA.

Second, the Court has held that, where the facts averred by 
the claimant could never satisfy the requirements necessary 
to substantiate the claim, any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein (the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter). See also VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Because interpretation of the law 
is dispositive of the issue addressed in this decision, the 
Board finds additional efforts to notify or assist the 
appellant are not required.

Legal Criteria and Analysis

The appellant's service as shown on his DD 214 was active 
duty for training only, from March 1959 to September 1959, 
which was his initial training with the U.S. Army Reserves.  
He completed his remaining service with the reserves and was 
discharged February 24, 1965.  

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2005).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).  The appellant had not claimed and 
the evidence does not show any disability during his period 
of ACDUTRA.

In April 2004, the appellant filed a claim for educational 
benefits through VA.  He did not indicate which program he 
was applying for, and was therefore considered for all three 
current programs, the Montgomery GI Bill Active Duty 
Educational Assistance Program (Chapter 30 of Title 38 
U.S.C.); the Montgomery GI Bill Selected Reserve Educational 
Assistance Program (Chapter 1606 of Title 10 U.S.C); and the 
VEAP-NON-CONTRIBUTORY VEAP (Post-Vietnam Era Educational 
Assistance Program (Chapter 32 of Title 38 U.S.C.).  For the 
following reasons, the Board finds that the appellant does 
not meet the essential elements for eligibility under any of 
these programs.

      A.  Montgomery GI Bill Active Duty Educational 
Assistance Program

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 
38 C.F.R. § 21.7040 (2005).  The appellant does not qualify 
for several reasons, among them that educational benefits 
under Chapter 30 are for veteran's who served on active duty, 
and who entered service after June 30, 1985.  The appellant 
does not dispute that his service was prior to this date, and 
ACDUTRA only.  Nor is it claimed that the appellant was 
eligible for Chapter 34 educational assistance allowance 
under Chapter 34 as of December 31, 1989.  As such, he is not 
eligible for Chapter 30 educational assistance.  38 U.S.C.A. 
§ 3011(a)(1)(A).  

      B.  Post-Vietnam Era Educational Assistance Program

Likewise, the appellant's claim of entitlement to education 
benefits under the Post-Vietnam Era Veterans' Educational 
Assistance Act Program (VEAP) must fail due to a lack of 
legal merit. 38 U.S.C.A. § 3221 provides that each person 
entering military service on or after January 1, 1977, and 
before July 1, 1985, shall have the right to enroll in the 
education benefits program provided by this chapter at any 
time during such person's service on active duty before July 
1, 1985.  The appellant did not serve on active duty between 
the delimiting dates.

      C.  Montgomery GI Bill Selected Reserve Educational 
Assistance Program

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30.  38 C.F.R. § 21.7540(a) (2005).

The records reflects, and the service department has verified 
that the appellant does not have basic eligibility for 
educational assistance under Chapter 1606, Title 10, United 
States Code, as he is not currently a member of the reserves, 
but was discharged in 1965.  Under the laws and regulations 
pertaining to educational assistance under Chapter 1606, 
Title 10, United States Code, a reservist's period of 
eligibility expires effective the earlier of the last day of 
the 10-year period beginning on the date the reservist became 
eligible for educational assistance or the date the reservist 
was separated from the Selected Reserves.  10 U.S.C. 1616; 38 
C.F.R. § 21.7550(a).  While there are certain exceptions to 
that time limit, for example if a reservist is separated from 
the Selected Reserve because of a disability or the veteran's 
unit was deactivated, neither is applicable in this case 
because information from the service department does not 
indicate either the veteran was discharged from the Selected 
Reserves because of a disability or because his unit was 
deactivated.  Accordingly, the Board concludes that there is 
no entitlement to educational assistance under Chapter 1606, 
Title 10, United States Code.

Conclusion

The Board has reviewed the applicable law and criteria in 
detail and has found no such provision which would provide 
entitlement to educational benefits based upon his service 
consisting of ACDUTRA for 6 months in 1959, and a period of 
reserve duty which ended in 1965.  The appellant has 
identified no such provision of law.  The Board is bound by 
applicable laws and regulations. See 38 U.S.C.A. § 7104(c) 
(West 2002).  Pursuant to the applicable legal criteria, 
there is simply no basis upon which to grant the appellant VA 
educational benefits.

In sum, the Board concludes that the veteran did not have the 
requisite service in the Armed Forces of the United States 
which would form a basis for eligibility for benefits under 
the Montgomery GI Bill Active Duty Educational Assistance 
Program, the Montgomery GI Bill Selected Reserve Educational 
Assistance Program, and the Post-Vietnam Era Educational 
Assistance Program.  Because of 


the absence of legal merit or lack of entitlement under the 
law, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA education benefits is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


